DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 17/072152 which is now United States Patent 11,330,113. Applicants Preliminary Amendment filed 02/01/2022 has been entered. No Claims have been amended. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are still pending in this application, with Claims 21, 30 and 38 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,330,110; hereinafter referred to as Patent (‘110). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 of the instant application is wholly contained within Claim 1 of Patent (‘110).
Claim 21 of the instant application is wholly contained Claim 1 of Patent (‘110) except that Claim 1 of Patent (‘110) recites one or more silent call connections whereas Claim 21 of the instant application recites a silent call connection. Claim 1 of Patent (‘110) recites additional steps that are not present in Claim 21 of the instant application as well.
Claims 22-29 of the instant application are wholly contained Claim 2-9 of Patent (‘110).
Claim 30 of the instant application is wholly contained Claim 11 of Patent (‘110) except that Claim 11 of Patent (‘110) recites one or more silent call connections whereas Claim 30 of the instant application recites a silent call connection. Claim 11 of Patent (‘110) recites additional steps that are not present in Claim 30 of the instant application as well.
Claims 31-37 of the instant application are wholly contained in Claims 12-19 respectively of Patent (‘110). Claim 38 of the instant application incorporates elements from Claims 1 and 13 of Patent (‘110). Claim 39 of the instant application incorporates elements from Claims 2 and 3 of Patent (‘110). Claim 40 of the instant application incorporates elements from Claims 1 and 21 of Patent (‘110).

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al (7,571,238 B1) in view of Stahlman et al (2007/0147600 A1).
As per Claim 21, Reeves teaches a method for establishing a communication, comprising: establishing a silent call connection with a call recipient before a user initiates a call connection, wherein the silent call connection comprises a predetermined parameter such that there is no incoming call indicator (Column 7, Lines 31-43). (Note: In Column 7, Lines 31-43; Reeves indicates that in route to destination terminals. The INVITE message includes a no ring (NORING) invitation [predetermined parameter so that there are no incoming call indicators associated with the one or more call recipients])
(Note: The no ring (NORING) invitation described by Reeves directs the destination terminal to initiate the connection without alerting the user of the destination terminal. [i.e. evidence of establishing one or more silent call connections with the one or more call recipients determined based on the part of the phone number before the user takes a second user action to initiate a call connection]) 
Reeves does not teach establishing a call connection with a call recipient determined based on a partial phone number. However, Stahlman teaches establishing a call connection with a call recipient determined based on a partial phone number (Page 2, Paragraphs [0025] and [0026]). 
(Note: In paragraph [0025], Stahlman describes a calling party initiating, establishing and controlling telephony calls to one or more destination terminals. In paragraph [0026], Stahlman describes a user initiating a multiple call event by dialing digits [first user action: dialing a code, alphanumeric sequence, etc.] that identifies multiple destinations to which multiple calls are places in a simultaneous fashion. The use of a SIP INVITE message is shown in Figure 5)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Reeves with the method as taught by Stahlman to authorize resource reservation for a communication session over a packet-switched network without requiring the communication server to know the identity of or significant details about the network elements providing the communication.
As per Claim 30, the combination of Reeves and Stahlman teaches a method as described in Claim 1 above. Stahlman also teaches at least one non-transitory computer readable medium containing instructions (Figure 9 – Reference 28 and 30; Page 5, Paragraph [0042]); and at least one processor configured to execute the instructions (Figure 9 – Reference 26 Page 5, Paragraph [0042]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Reeves with the method, device and non-transitory computer readable medium taught by Stahlman to authorize resource reservation for a communication session over a packet-switched network without requiring the communication server to know the identity of or significant details about the network elements providing the communication.

Claim(s) 22-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Reeves et al (7,571,238 B1) in view of Stahlman et al (2007/0147600 A1) as applied to Claims 21 and 30 above, and further in view of Sorvari et al (2006/0035632 A1).
As per Claims 22 and 31, the combination of Reeves and Stahlman teaches method and device of Claims 21 and 30; but does not teach receiving a user action adding a digit to the partial phone number; and determining a different call recipient based on the user action. However, Sovari teaches receiving a user action adding a digit to the partial phone number (Figure 7B – Reference 708; Figure 8A – Reference 802; Page 9, Paragraph [0075]; Page 10, Paragraph [0077]); and determining a different call recipient based on the user action (Figure 7B – Reference 706B; Figure 8A – Reference 804; Page 9, Paragraph [0075]; Page 10, Paragraph [0077]).
The combination of Reeves, Stahlman and Sorvari teaches terminating the silent call connection (Stahlman: Page 2, Paragraph [0025]). (Note: In paragraph [0025], Stahlman indicates that the originating node operates on behalf of the calling party to initiate, establish and control telephony calls involving the originating terminal. The entry of information that determines the subset of call recipients would make any reserved resource not meeting the specified subset criteria unnecessary and it would be obvious to terminate an unnecessary connection)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Stahlman and Reeves with the method and apparatus as taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claims 23 and 32, the combination of Reeves, Stahlman and Sorvari teaches receiving a user action for initiating the call connection; and establishing an active call connection based on the user action and the silent call connection (Stahlman: Page 2, Paragraphs [0025] and [0026]; Sorvari: Figure 7B – Reference 708; Figure 8A – Reference 802; Page 9, Paragraph [0075]; Page 10, Paragraph [0077]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Stahlman and Reeves with the method and apparatus as taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claims 24, 26, 33 and 35, the combination of Reeves, Stahlman and Sorvari teaches wherein the call recipient is further determined based on a user profile associated with the user; and wherein determining the different call recipient is based on a user profile associated with the user Sovari: Figure 1 – References 108 and 112; Page 4, Paragraph [0039]; Page 5, Paragraph [0049]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Stahlman and Reeves with the method and apparatus as taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claims 25, 27, 34 and 36, the combination of Reeves, Stahlman and Sorvari teaches wherein the call recipient is further determined based on a machine learning algorithm; and wherein determining the different call recipient is based on a machine learning algorithm (Sovari – Adaptive List: Page 4, Paragraph [0038], [0041] and [0042]; Page 10, Paragraph [0079]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Stahlman and Reeves with the method and apparatus taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claim 28, the combination of Reeves, Stahlman and Sorvari teaches wherein the partial phone number comprises an area code (Sovari: Figure 7C – Reference 710; Page 9, Paragraph [0076]). (Note: As shown in Figure 7C, the telephone number is 1-050-483-6638; in this circumstance the area code is 050)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Stahlman and Reeves with the method taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claims 29 and 37, the combination of Reeves, Stahlman and Sorvari teaches determining whether the call recipient is associated with an assigned phone number, and wherein determining the different call recipient is further based on determining whether the call recipient is associated with the assigned phone number as described in Claims 21 and 22 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Stahlman and Reeves with the method and apparatus taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claim 38, the combination of Reeves and Stahlman teaches a method for establishing a communication, comprising: establishing a silent call connection with a call recipient determined based on a partial phone number before a user initiates a call connection, wherein the silent call connection comprises a predetermined parameter such that there is no incoming call indicator as described in Claim 21 above.
The combination of Reeves, Stahlman and Sorvari additionally teaches converting the silent call connection into an active call connection (Stahlman: Page 2, Paragraphs [0025] and [0026]; Sorvari: Figure 7B – Reference 708; Figure 8A – Reference 802; Page 9, Paragraph [0075]; Page 10, Paragraph [0077]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Stahlman and Reeves with the method taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claim 39, the combination of Reeves, Stahlman and Sorvari teaches receiving a user action adding a digit to the partial phone number, and wherein converting the silent call connection into the active call connection is in response to receiving the user action as described in Claims 22 and 23 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Stahlman and Reeves with the method taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
As per Claim 40, the combination of Reeves, Stahlman and Sorvari teaches establishing another silent call connection with another call recipient determined based on the partial phone number before the user initiates the call connection; and terminating the other silent call connection in response to converting the silent call connection into the active call connection as described in Claims 21 and 22. 
(Note: In paragraph [0025], Stahlman describes a calling party initiating, establishing and controlling telephony calls to one or more destination terminals. In paragraph [0026], Stahlman describes a user initiating a multiple call event by dialing digits [first user action: dialing a code, alphanumeric sequence, etc.] that identifies multiple destinations to which multiple calls are places in a simultaneous fashion)
(Note: In paragraph [0025], Stahlman indicates that the originating node operates on behalf of the calling party to initiate, establish and control telephony calls involving the originating terminal. The entry of information that determines the subset of call recipients would make any reserved resource not meeting the specified subset criteria unnecessary and it would be obvious to terminate an unnecessary connection)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Stahlman and Reeves with the method taught by Sovari to reduce the amount of time required to reach a targeted party in an emergency situation by reserving the communication resources ahead of time enabling rapid communication where time is of the essence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al (2016/0072943 A1), Vaughn et al (2020/0389551 A1), KIM et al (2017/0085706 A1), Filiba et al (2006/0240877 A1), Geiger et al (2015/0195695 A1), Tassone et al (9,178,773 B1), Sansalone (2013/0303133 A1) and Sakaniwa (2007/0275737 A1). Each of these describes systems and methods for establishing simultaneous communication connections with multiple parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652